Exhibit 10.1

EMPLOYMENT AGREEMENT

          THIS AGREEMENT (the “Agreement”), made in Greenwich, Connecticut as of
August 22, 2008, between United Rentals, Inc., a Delaware corporation (the
“Company”), and Michael J. Kneeland (“Executive”).

          WHEREAS, the Company has employed Executive as its Executive Vice
President, Chief Operating Officer;

          WHEREAS, Executive was appointed interim Chief Executive Officer of
the Company effective as of June 4, 2007; and

          WHEREAS, the Company desires to continue to employ Executive as its
President and Chief Executive Officer, and Executive desires to accept such
continued employment on the terms and conditions hereinafter set forth;

          NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and
agreements hereinafter set forth, the Company and Executive agree as follows:

          1.     At Will Employment.

                  Executive will be employed by the Company at will, which means
that either Executive or the Company may terminate the employment relationship
at any time and for any reason or no reason. Notwithstanding the foregoing,
following the termination of Executive’s employment, Executive shall be entitled
to the compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination, in accordance
with such provisions.

          2.     Employment.

          (a)     Employment by the Company. Executive agrees to be employed by
the Company upon the terms and subject to the conditions set forth in this
Agreement. Executive shall serve as President and Chief Executive Officer of the
Company and shall report to the Board of Directors of the Company and the
Chairman thereof. In addition, throughout Executive’s employment hereunder, the
Company shall cause Executive to be nominated to be a director of the Company.

          (b)     Performance of Duties. During his employment, Executive shall
faithfully and diligently perform Executive’s duties in conformity with the
directions of the Board of Directors of the Company and the Chairman and serve
the Company to the best of Executive’s ability. Executive shall devote his full
business time and best efforts to the business and affairs of the Company. In
his capacity as President and Chief Executive Officer, shall have such duties
and responsibilities as are customary for Executive’s position and any other
duties and responsibilities he may be assigned by the Board of Directors of the
Company or the Chairman.

--------------------------------------------------------------------------------



          (c)     Place of Performance. Executive shall be based at the
Company’s offices in Greenwich, Connecticut. Executive recognizes that his
duties will require, at the Company’s expense, travel to domestic and
international locations.

          3.     Compensation and Benefits.

          (a)     Base Salary. The Company agrees to pay to Executive a base
salary (“Base Salary”) at the annual rate of $750,000. The Compensation
Committee of the Board of Directors of the Company may determine in its sole
discretion to increase, but not decrease, the Base Salary. Payments of the Base
Salary shall be payable in equal installments in accordance with the Company’s
standard payroll practices.

          (b)     Annual Incentive Bonus Plan. With respect to each year during
Executive’s employment hereunder, Executive shall be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) pursuant to the terms of the
United Rentals, Inc. Annual Incentive Compensation Plan or any successor
thereto, as it may be amended from time to time (the “Annual Incentive Plan”).
Executive’s target incentive opportunity under such plan shall be 125% of Base
Salary (as at the beginning of the applicable performance period) and
Executive’s maximum incentive opportunity shall be 150% of Base Salary (as at
the beginning of the applicable performance period). Executive has been
determined by the Committee (as defined in the Annual Incentive Plan) to be a
Covered Employee (as defined in the Annual Incentive Plan) under the Annual
Incentive Plan, and Executive’s Performance Goals (as defined in the Annual
Incentive Plan) shall be determined by the Committee (as defined in the Annual
Incentive Plan) in accordance with Section 2.11.1 and Article V of the Annual
Incentive Plan. The Annual Bonus for a year shall be paid to Executive in the
year following such year at such times and in such amounts as provided in the
Annual Incentive Plan, provided that in no event shall such payment be paid
later than December 31 of the following year.

          (c)     Restricted Stock Unit Grant. On or after January 1, 2009 and
on or before March 31, 2009, the Company shall award to Executive a grant of
90,000 restricted stock units (which shall vest upon the achievement of certain
performance objectives; 45,000 shall vest upon meeting target performance
objectives and up to an additional 45,000 shall vest upon achievement in excess
of target performance objectives) in accordance with and subject to the
provisions of the United Rentals, Inc. 2001 Comprehensive Stock Plan, as it may
be amended from time to time, and a 2001 Comprehensive Stock Plan Restricted
Stock Unit Agreement in substantially the form attached hereto as Exhibit A (the
“RSU Agreement”).

          (d)     Benefits and Perquisites. Executive shall be entitled to
participate in, to the extent Executive is otherwise eligible under the terms
thereof, the benefit plans and programs, and receive the benefits and
perquisites, generally provided by the Company to executives of the Company,
including without limitation family medical insurance (subject to applicable
employee contributions). Executive shall be entitled to not less than 20
vacation days per year, such days to be accrued in accordance with Company
policy.

2

--------------------------------------------------------------------------------



          (e)     Business Expenses. The Company agrees to reimburse Executive
for all reasonable and necessary travel, business entertainment and other
business expenses incurred by Executive in connection with the performance of
his duties under this Agreement in accordance with, and subject to, the
Company’s standard policies. Such reimbursements shall be made by the Company on
a timely basis upon submission by Executive of vouchers in accordance with the
Company’s standard procedures.

          (f)     Indemnification. The Company shall indemnify Executive in
accordance with, and subject to, the terms of the Indemnification Agreement
between the Company and Executive entered into as of August 3, 2004 as may be
amended by the Company and the Executive from time to time (the “Indemnification
Agreement”). Notwithstanding anything in this Agreement to the contrary, the
rights and obligations of the parties with respect to indemnification (including
dispute resolution, governing law and notice) shall be governed by the
Indemnification Agreement.

          (g)     Reimbursement of Compensation. In the event that payment of
any compensation to Executive is predicated upon the achievement of certain
financial results that subsequently are the subject of a Mandatory Restatement
(as defined below) and a lower payment (or no payment) would have been made to
Executive based upon the restated financial results, Executive shall reimburse
to the Company the difference between the amount actually paid and the amount
that would have been payable to Executive reduced by the Net Tax Costs (as
defined below), based upon the restated financial results. Executive’s
reimbursement to the Company shall be made within 30 business days after
receiving written notice of the amount owed and the calculations thereof. A
“Mandatory Restatement” shall mean a restatement of the Company’s financial
statement which, in the good faith opinion of the Company’s public accounting
firm, is required to be implemented pursuant to generally accepted accounting
principles, but excluding (i) any restatement which is required with respect to
a particular year as a consequence of a change in generally accepted accounting
rules effective after the publication of the financial statements for such year,
or (ii) any restatement that (A) in the good faith judgment of the Audit
Committee of the Board (“Audit Committee”), is required due to a change in the
manner in which the Company’s auditors interpret the application of generally
accepted accounting principles (as opposed to a change in a prior accounting
conclusion due to a change in the facts upon which such conclusion was based),
or (B) is otherwise required due to events, facts or changes in law or practice
that the Board of Directors concludes were beyond the control and
responsibilities of Executive and that occurred regardless of Executive’s
diligent and thorough performance of his duties and responsibilities. “Net Tax
Costs” shall mean the net amount of any federal, foreign, state or local income
and employment taxes paid by Executive in respect of the portion of the
compensation subject to reimbursement, after taking into account any and all
available deductions, credits or other offsets allowable to Executive (including
without limit, any deductions permitted under the claim of right doctrine), and
regardless of whether Executive would be required to amend any prior income or
other tax returns.

          (h)     No Other Compensation or Benefits; Payment; Withholdings. The
compensation and benefits specified in this Section 3 and in Section 4 of this
Agreement shall be in lieu of any and all other compensation and benefits.
Payment of all compensation and benefits to Executive specified in this Section
3 and in Section 4 of this Agreement (i) shall be made in accordance with the
relevant Company policies in effect from time to time to the extent the same are
consistently applied, including normal payroll practices, and (ii) shall be
subject to all legally required and customary withholdings.

3

--------------------------------------------------------------------------------



          (i)     Cessation of Employment. In the event Executive shall cease to
be employed by the Company for any reason, then Executive’s compensation and
benefits shall cease on the date of such event, except as otherwise specifically
provided herein or in any applicable employee benefit plan or program or as
required by law.

          4.     Compensation Following Termination. Executive shall be entitled
only to the following compensation and benefits upon termination of employment:

          (a)     General. On any termination of Executive’s employment, he
shall be entitled to:

                    (i) any accrued but unpaid Base Salary for services rendered
through the date of termination;

                    (ii) any vacation accrued but unused as of the date of
termination;

                    (iii) any accrued but unpaid expenses required to be
reimbursed in accordance with Section 3(e) of this Agreement;

                    (iv) receive any benefits to which he may be entitled upon
termination pursuant to the plans and programs referred to in Section 3(d)
hereof or as may be required by applicable law;

                    (v) receive any amounts or benefits to which he may be
entitled upon termination pursuant to the plans and agreement referred to in
Sections 3(b) and 3(c) hereof in accordance with the terms of such plans and
agreements; and

                    (vi) such rights as he has under the terms of the
Indemnification Agreement.

          (b)     Termination by the Company for Cause; Termination by Executive
Without Good Reason. In the event that Executive’s employment is terminated (i)
by the Company for Cause (as defined below) or (ii) by Executive without Good
Reason (as defined below), Executive shall be entitled only to those items
identified in Section 4(a).

          (c)     Termination by Reason of Death or Disability. In the event
that Executive’s employment is terminated by reason of Executive’s death or
Disability (as defined below), Executive (or his estate, as the case may be)
shall be entitled only to the following:

                    (i) those items identified in Section 4(a); and

                    (ii) if Executive (or, following his death, his spouse)
timely elects COBRA continuation coverage, the Company will pay through the
COBRA Payment End Date (as defined below) the monthly premiums for the level of
coverage Executive maintained on the date of termination. The “COBRA Payment End
Date” shall be the earlier of (A) eighteen months following the date of
termination and (B) the date Executive becomes employed by a third party and is
eligible for coverage under the group health plan of the new employer. If during
the period Executive is receiving this benefit, Executive obtains new employment
and becomes eligible for coverage under the group benefits plan of the new
employer, Executive shall promptly notify the Company in writing of such
eligibility.

4

--------------------------------------------------------------------------------



          (d)     Termination by the Company Without Cause or by Executive for
Good Reason Not in Connection with a Change of Control. In the event that
Executive’s employment is terminated (i) by the Company without Cause or (ii) by
Executive for Good Reason, in either event not within twelve months following a
Change of Control (as defined below), Executive shall be entitled only to the
following:

                    (i) those items identified in Section 4(a);

                    (ii) if Executive timely elects COBRA continuation coverage,
the Company will pay through the COBRA Payment End Date the monthly premiums for
the level of coverage Executive maintained on the date of termination, provided
that if during the period Executive is receiving this benefit, Executive obtains
new employment and becomes eligible for coverage under the group benefits plan
of the new employer, Executive must promptly notify the Company in writing of
such eligibility; and

                    (iii) an amount equal to 450% of Executive’s Base Salary as
of the date of termination, payable in substantially equal installments during
the two year period following the date of termination in accordance with the
Company’s normal payroll practices (the “Severance Pay”); provided, however,
that if necessary to comply with Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations, the payment of the Severance Pay such sums shall be
made as follows: (A) no payments shall be made for a six-month period following
the date of termination, (B) an amount equal to six months of Severance Pay
shall be paid in a lump sum six months and one day following the date of
termination with interest at the applicable federal rate pursuant to Section
1274 of the Code, and (C) during the period beginning six months and one day
following the date of termination through the remainder of the two-year period,
payment of the Severance Pay shall be made in accordance with the Company’s
normal payroll practices.

          (e)     Termination by the Company Without Cause or by Executive for
Good Reason in Connection With a Change of Control. In the event that
Executive’s employment is terminated (i) by the Company without Cause or (ii) by
Executive for Good Reason, in either event within twelve months following a
Change of Control, Executive shall be entitled only to the following:

                    (i) those items identified in Section 4(a);

                    (ii) if Executive timely elects COBRA continuation coverage,
the Company will pay through the COBRA Payment End Date the monthly premiums for
the level of coverage Executive maintained on the date of termination, provided
that if during the period Executive is receiving this benefit, Executive obtains
new employment and becomes eligible for coverage under the group health plan of
the new employer, Executive shall promptly notify the Company in writing of such
eligibility; and

5

--------------------------------------------------------------------------------



                    (iii) the payment of 2.99 times the sum of (x) Executive’s
Base Salary as of the date of termination and (y) the target incentive
opportunity pursuant to Section 3(b) for the current fiscal year, payable in a
lump sum within fourteen days after the date of such termination; provided,
however, that if necessary to comply with Section 409A(a)(2)(B)(i) of the Code
and applicable administrative guidance and regulations, the payment of such sums
shall instead be made in a lump sum six months and one day following the date of
termination with interest at the applicable federal rate pursuant to Section
1274 of the Code.

          (f)     Definitions of Cause, Good Reason, Disability, and Change of
Control.

                    (i) Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than a majority
of the Nominating and Corporate Governance Committee of the Board of Directors
of the Company finding that in the good faith opinion of such committee,
Executive, after giving effect to any applicable cure period described below,
was guilty of conduct set forth in this Section 4(f)(i) and that reasonably
identifies the reason(s) for such opinion provided, however, that no such action
based upon Cause as described in clauses (C) through (K) of the next sentence
may be taken prior to giving Executive an opportunity to address the Nominating
and Corporate Governance Committee with his counsel present if he so elects upon
72 hours advance notice from the Committee of the scheduled Committee meeting.
For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) Executive has willfully misappropriated any funds or property of
the Company or its affiliates, or has willfully destroyed property of the
Company or its affiliates; (B) Executive has committed (1) a felony or (2) any
crime (x) involving fraud, material dishonesty or moral turpitude or (y) that
materially impairs Executive’s ability to perform his duties and
responsibilities with the Company or that causes material damage to the Company
or its affiliates or their operations or reputation; (C) Executive has (1)
obtained personal profit from any transaction of or involving the Company or an
affiliate of the Company (or engaged in any activity with the intent of
obtaining such a personal profit) without the prior approval of the Company or
(2) engaged in any other willful misconduct which constitutes a breach of
fiduciary duty or the duty of loyalty to the Company or its affiliates and which
has resulted or is reasonably likely to result in material damage to the Company
or its affiliates; (D) Executive’s willful and material failure to perform his
duties with the Company (other than as a result of total or partial incapacity
due to physical or mental illness), provided, however, that, if susceptible of
cure, a termination by the Company for Cause under this Section 4(f)(i)(D) shall
be effective only if, within 20 days following delivery of a written notice by
the Company to Executive that Executive has materially failed to perform his
duties and that reasonably identifies the reason(s) for such determination,
Executive has failed to cure such failure to perform (nothing herein being
intended to eliminate the requirement included in the first sentence of this
Section 4(f)(i)); (E) Executive’s use of alcohol or drugs has materially
interfered with his ability to perform his duties and responsibilities with the
Company; (F) Executive has knowingly made any untrue statement or omission of a
material nature to the Company or an affiliate of the Company which causes
material damage to the Company; (G) Executive has knowingly falsified Company
records (or those of one of its affiliates); (H) Executive has willfully
committed any act (1) which is intended to materially damage the reputation of
the Company or an affiliate of the Company or (2) which in fact materially
damages the reputation of the Company or an affiliate; (I) Executive (1) has
willfully violated the Company’s material policies or rules (including, but not
limited to, the Company’s equal employment opportunity policies), which
violation has resulted or is reasonably likely to result in damage to the
Company or its affiliates, or (2) is guilty of gross negligence or willful
misconduct in the performance of his duties with the Company, which has resulted
or is reasonably likely to result in material damage to the Company or its
affiliates; (J) Executive has materially breached a covenant set forth in
Section 5 or otherwise materially violated any confidentiality, non-competition
or non-solicitation prohibitions imposed on Executive under common law or under
the terms of any agreement with the Company; or (K) Executive has willfully
obstructed or attempted to obstruct, or has willfully failed to cooperate with,
any investigation authorized by the Board of Directors of the Company or any
governmental or self-regulatory authority regarding a Company matter. No act or
failure to act on Executive part shall be deemed “willful” unless done, or
omitted to be done, by Executive not in good faith and without reasonable belief
that the Executive’s act, or failure to act, was in the best interest of the
Company.

6

--------------------------------------------------------------------------------



                    (ii) For purposes of this Agreement, the term “Good Reason”
shall mean any of the following: (A) the Company removes Executive from the
position of President or Chief Executive Officer or Executive ceases to be a
director of the Company other than due to his resignation or failure to be
reelected by the Company’s shareholders; (B) the Company decreases or fails to
pay the compensation described in Section 3 of this Agreement (in accordance
with, and subject to, such provisions); (C) a material breach of this Agreement
by the Company; (D) Executive’s job site is relocated to a location which is
more than fifty (50) miles from Greenwich, Connecticut, unless the parties
mutually agree in writing to such relocation; (E) material diminution of
Executive’s duties or responsibilities or (f) the failure by the Company to
obtain the express written assumption of this Agreement by any successor to all
or substantially all of the Company’s business or operations; provided, however,
that a termination by Executive for Good Reason under this Section 4(f)(ii)
shall be effective only if, within 20 days following delivery of a written
notice by Executive to the Company that Executive is terminating his employment
for Good Reason and that reasonably identified the reason(s) for such
determination, such notice to be given not later than 90 days after the
occurrence (or, if later, the date that Executive becomes aware or reasonably
should have become aware of such occurrence) of the event(s) claimed to
constitute Good Reason, the Company has failed to cure the circumstances giving
rise to Good Reason.

                    (iii) For purposes of this Agreement, a “Disability” shall
occur in the event Executive is unable to perform the duties and
responsibilities contemplated under this Agreement for a period of either (A) 90
consecutive days or (B) 6 months in any 12-month period due to physical or
mental incapacity or impairment. During any period that Executive fails to
perform Executive’s duties hereunder as a result of incapacity or impairment due
to physical or mental illness (the “Disability Period”), Executive shall
continue to receive the compensation and benefits provided by Section 3 of this
Agreement until Executive’s employment hereunder is terminated; provided,
however, that the amount of base compensation and benefits received by Executive
during the Disability Period shall be reduced by the aggregate amounts, if any,
payable to Executive under any disability benefit plan or program provided to
Executive by the Company in respect of such period.

7

--------------------------------------------------------------------------------



                    (iv) For purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if:

                         (A) any “person” (together with any other persons
acting as a group) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, (the “Act”)) directly or indirectly,
of securities of the Company representing more than 50% of the total fair market
value or total voting power in each case represented by then outstanding voting
securities of the Company (calculated in accordance with Rule 13d-3 of the Act);
provided, that the term “persons” as defined in Sections 13(d) and 14(d) of the
Act shall not include a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any person (or an affiliate thereof) who
directly or indirectly owns 10% or more of the total voting power represented by
the outstanding voting securities of the Company as of the date hereof;

                         (B) a majority of the individuals constituting the
Board of Directors is replaced during any 24-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors before the date of the appointment or election; or

                         (C) there shall be consummated a merger of the Company,
or a sale or disposition by the Company of all or substantially all of its
assets, or any other business combination of the Company with any other
corporation, other than any such merger or business combination which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or business
combination.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of this Agreement (i) in the event of a sale, exchange,
transfer or other disposition of substantially all of the assets of Employer to,
or a merger, consolidation or other reorganization of Employer and any entity in
which Executive (alone or with other officers) has, directly or indirectly, an
equity or ownership interest; or (ii) in a transaction otherwise commonly
referred to as a “management leveraged buy-out”, as a result of which Executive
(alone or with other officers) has, retains or obtains an equity or ownership
interest in the Company or its successor.

          (g)     Parachute Payment Adjustments. Notwithstanding anything herein
to the contrary, in the event that Executive receives any payments or
distributions, whether payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise, that constitute “parachute payments”
within the meaning of Section 280G of the Code, and the net after-tax amount of
the parachute payments is less than the net after-tax amount if the aggregate
payments to be made to Executive was instead three times Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code) less $1.00, then the
aggregate of the amounts constituting the parachute payments shall be reduced to
an amount that shall equal three times Executive’s base amount less $1.00. The
determinations to be made with respect to this Section 4(g) shall be made by a
nationally recognized certified public accounting firm designated by the
Company. The determination of the specific compensation or benefits to be
reduced shall be made jointly by the Company and Executive.

8

--------------------------------------------------------------------------------



          (h)     Effect of Material Breach of Section 5 on Compensation
Following Termination of Employment. If, at the time of termination of
Executive’s employment or any time thereafter, Executive is in material breach
of any covenant contained in Section 5 hereof, except as otherwise required by
law, Executive shall not be entitled to any payments (or if payments have
commenced, any continued payment) under this Section 4.

          (i)     Resignation of Offices Upon Termination. Upon termination of
Executive’s employment for any reason, Executive agrees that he shall resign
from all offices and positions he holds with the Company or any of its
affiliates; including without limitation his position as a director of the
Company, and further agrees that he shall execute such documents as shall be
reasonably necessary to give effect to such resignations. Notwithstanding the
foregoing, Executive shall not be required to resign his position as a director
of the Company if, prior to or upon the termination of the Executive’s
employment, the Board of Directors provides Executive with a written request
that he remain as a director of the Company.

          (j)     No Further Liability; Release. Other than providing the
compensation and benefits provided for in accordance with this Section 4, the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives shall have no
further obligation or liability to Executive or any other person under this
Agreement. The payment of any amounts pursuant to this Section 4 (other than
payments required by law) is expressly conditioned upon the delivery by
Executive to the Company of a release in form and substance reasonably
satisfactory to the Company of any and all claims Executive may have against the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives arising out of or
related to Executive’s employment by the Company and the termination of such
employment.

          5.     Exclusive Employment; Noncompetition; Nonsolicitation;
Nondisclosure of Proprietary Information; Surrender of Records; Inventions and
Patents.

                    5.1     No Conflict; No Other Employment. During the period
of Executive’s employment with the Company, Executive shall not: (i) engage in
any activity which conflicts or interferes with or derogates from the
performance of Executive’s duties hereunder nor shall Executive engage in any
other business activity, whether or not such business activity is pursued for
gain or profit, except as approved in advance in writing by the Company;
provided, however, that Executive shall be entitled to manage his personal
investments and otherwise attend to personal affairs, including charitable,
social and political activities, in a manner that does not unreasonably
interfere with his responsibilities hereunder, or (ii) accept or engage in any
other employment, whether as an employee or consultant or in any other capacity,
and whether or not compensated therefor.

9

--------------------------------------------------------------------------------



                    5.2     Noncompetition; Nonsolicitation.

          (a)     Executive acknowledges and recognizes the highly competitive
nature of the Company’s business and that access to the Company’s confidential
records and proprietary information and exposure to customers of the Company
renders him special and unique within the Company’s industry. In consideration
of the payment by the Company to Executive of amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, pursuant
to Sections 3 and 4 hereof) and other obligations undertaken by the Company
hereunder, Executive agrees that during (i) his employment with the Company, and
(ii) the period beginning on the date of termination of employment and ending
two years after the date of termination of employment (the “Covered Time”),
Executive shall not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any Competing Business in any Restricted Area (each as defined
below), provided that the provisions of this Section 5.2(a) will not be deemed
breached merely because Executive owns less than 5% of the outstanding common
stock of a publicly-traded company. For purposes of this Agreement, “Competing
Business” shall mean (i) any business in which the Company is currently engaged,
including, but not limited to, renting and selling equipment and merchandise to
the commercial and general public, including construction equipment, earthmoving
equipment, aerial equipment, aerial work platforms, trench safety equipment,
industrial equipment, landscaping equipment, and home repair and maintenance
equipment, as well as the buying of companies that engage in such activities
along with the computer hardware and software systems designed, developed and
utilized with respect to any of the foregoing; (ii) any other future business
which the Company engages in to a material extent during Executive’s employment
with the Company; and (iii) any of the entities identified on Exhibit B. For
purposes of this Agreement, “Restricted Area” means (i) any state in the United
States and any province in Canada in which the Company conducts any business on
the date of the determination of whether he is engaged in a Competing Business
or at any time within 12 months preceding such date and (ii) the area within a
200 mile radius of any office or facility of the Company (whether foreign or
domestic) in which the Company conducts any business on the date of the
determination of whether he is engaged in a Competing Business or at any time
within 12 months preceding such date. For the avoidance of doubt, the Company
only engages currently in business in North America.

          (b)     In further consideration of the payment by the Company to
Executive of amounts that may hereafter be paid to Executive pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 4 hereof)
and other obligations undertaken by the Company hereunder, Executive agrees that
during his employment and the Covered Time, he shall not, directly or
indirectly, (i) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to terminate his, her, or its relationship with the Company or such
affiliate; (ii) solicit, encourage or attempt to solicit or encourage any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to become employees, agents, representatives or consultants of any
other person or entity; (iii) solicit or attempt to solicit any customer, vendor
or distributor of the Company or any of its affiliates in connection with a
Competing Business with respect to any product or service being furnished, made,
sold, rented or leased by the Company or such affiliate; or (iv) persuade or
seek to persuade any customer, vendor or distributor of the Company or any
affiliate to cease to do business or to reduce the amount of business which such
customer, vendor or distributor has customarily done or contemplates doing with
the Company or such affiliate, whether or not the relationship between the
Company or its affiliate and such customer, vendor or distributor was originally
established in whole or in part through Executive’s efforts. For purposes of
this Section 5.2(b) only, during the Covered Time, the terms “customer,”
“vendor” and “distributor” shall mean a customer, vendor or distributor who has
done business with the Company or any of its affiliates within twelve months
preceding the termination of Executive’s employment.

10

--------------------------------------------------------------------------------



          (c)     Executive understands that the provisions of this Section 5.2
may limit his ability to earn a livelihood in a business similar to the business
of the Company or its affiliates but nevertheless agrees and hereby acknowledges
that the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

                    5.3     Proprietary Information. Executive acknowledges that
during the course of his employment with the Company he will necessarily have
access to and make use of proprietary information and confidential records of
the Company and its affiliates. Executive covenants that he shall not during his
employment or at any time thereafter, directly or indirectly, use for his own
purpose or for the benefit of any person or entity other than the Company, nor
otherwise disclose to any individual or entity, any proprietary information,
unless such disclosure is made in the good faith performance of Executive’s
duties hereunder, has been authorized in writing by the Company, or is otherwise
required by law. Executive acknowledges and understands that the term
“proprietary information” includes, but is not limited to: (a) the software
products, programs, applications, and processes utilized by the Company or any
of its affiliates; (b) the name and/or address of any customer or vendor of the
Company or any of its affiliates or any information concerning the transactions
or relations of any customer or vendor of the Company or any of its affiliates
with the Company or such affiliate or any of its or their partners, principals,
directors, officers or agents; (c) any information concerning any product,
technology, or procedure employed by the Company or any of its affiliates but
not generally known to its or their customers, vendors or competitors, or under
development by or being tested by the Company or any of its affiliates but not
at the time offered generally to customers or vendors; (d) any information
relating to the computer software, computer systems, pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans of the Company or
any of its affiliates; (e) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Company or
any of its affiliates; (f) any business plans, budgets, advertising or marketing
plans; (g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term “proprietary information” shall
not include information that is or becomes generally available to and known by
the public or information that is or becomes available to Executive on a
non-confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).

11

--------------------------------------------------------------------------------



                    5.4     Confidentiality and Surrender of Records. Executive
shall not during his employment or at any time thereafter (irrespective of the
circumstances under which Executive’s employment by the Company terminates),
except as required by law, directly or indirectly publish, make known or in any
fashion disclose any confidential records to, or permit any inspection or
copying of confidential records by, any individual or entity other than in the
course of such individual’s or entity’s employment or retention by the Company.
Upon termination of employment for any reason or request by the Company,
Executive shall deliver promptly to the Company all property and records of the
Company or any of its affiliates, including, without limitation, all
confidential records. For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under his
control or accessible to him which contain any proprietary information. All
property and records of the Company and any of its affiliates (including,
without limitation, all confidential records) shall be and remain the sole
property of the Company or such affiliate during Executive’s employment with the
Company and thereafter.

                    5.5     Inventions and Patents. All inventions, innovations
or improvements (including policies, procedures, products, improvements,
software, ideas and discoveries, whether patent, copyright, trademark, service
mark, or otherwise) conceived or made by Executive, either alone or jointly with
others, in the course of his employment by the Company, belong to the Company.
Executive will promptly disclose in writing such inventions, innovations or
improvements to the Company and perform all actions reasonably requested by the
Company to establish and confirm such ownership by the Company, including, but
not limited to, cooperating with and assisting the Company in obtaining patents,
copyrights, trademarks, or service marks for the Company in the United States
and in foreign countries.

                    5.6     Enforcement. Executive acknowledges and agrees that,
by virtue of his position, his services and access to and use of confidential
records and proprietary information, any violation by him of any of the
undertakings contained in this Section 5 would cause the Company and/or its
affiliates immediate, substantial and irreparable injury for which it or they
have no adequate remedy at law. Accordingly, Executive agrees and consents to
the entry of an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 5. Executive waives posting by the Company
or its affiliates of any bond otherwise necessary to secure such injunction or
other equitable relief. Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and remedies otherwise available
to the parties hereunder or under any other agreement or applicable law.

12

--------------------------------------------------------------------------------



          6.     Assignment and Transfer.

          (a)     Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company without Executive’s consent
to, any purchaser of all or substantially all of the Company’s business or
assets, any successor to the Company or any assignee thereof (whether direct or
indirect, by purchase, merger, consolidation or otherwise).

          (b)     Executive. The parties hereto agree that Executive is
obligated under this Agreement to render personal services of a special, unique,
unusual, extraordinary and intellectual character, thereby giving this Agreement
special value. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

          7.     Miscellaneous.

          (a)     Other Obligations. Executive represents and warrants that
neither Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have. Executive covenants that he shall perform his duties hereunder in a
professional manner and not in conflict or violation, or otherwise inconsistent
with other obligations legal or otherwise, which Executive may have.

          (b)     Nondisclosure. Executive will not disclose to the Company,
use, or induce the Company to use, any proprietary information, trade secrets or
confidential business information of others.

          (c)     Cooperation. Following termination of employment with the
Company for any reason, Executive shall cooperate with the Company, as
reasonably requested by the Company, to effect a transition of Executive’s
responsibilities and to ensure that the Company is aware of all matters being
handled by Executive. The Company shall (i) pay Executive a per diem fee based
on Executive’s Base Salary for work performed in connection with such
obligation, provided that Executive shall not be entitled to receive per diem
fees in respect of cooperation provided during any period for which Executive is
receiving payments pursuant to Section 4 above and further provided that such
work shall be approved in advance in writing by the Company and (ii) reimburse
Executive’s reasonable expenses incurred in connection with such pre-approved
work.

          (d)     Assistance in Proceedings, Etc. Executive shall, during and
after his employment, upon reasonable notice, furnish such information and
proper assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
(with portions of days being aggregated to form days of eight hours) for
material work performed in connection with such obligations (i.e., Executive is
required to attend a meeting or spend more than one hour during a day responding
to or otherwise participating in telephone, email, or telecopy communications)
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Section 4 above and (C) no
payments shall be due for any time Executive spends testifying before the SEC or
in any proceeding; and (ii) reimburse Executive’s reasonable expenses incurred
in connection with the foregoing obligations.

13

--------------------------------------------------------------------------------



          (e)     Mitigation. Executive shall not be required to mitigate
damages or the amount of any payment provided to him under Section 4 of this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payments provided to Executive under Section 4 be reduced by any compensation
earned by Executive as the result of employment by another employer after the
termination of Executive’s employment or otherwise.

          (f)     No Right of Set-off Etc. The obligation of the Company to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others.

          (g)     Protection of Reputation. During Executive’s employment with
the Company and thereafter, Executive agrees that he will take no action which
is intended, or would reasonably be expected, to harm the reputation of the
Company or any of its affiliates or which would reasonably be expected to lead
to unwanted or unfavorable publicity to the Company or its affiliates. Nothing
herein shall prevent Executive from making any truthful statement in connection
with any investigation by the Company or any governmental authority or in any
legal proceeding.

          (h)     Governing Law. This Agreement shall be governed by and
construed (both as to validity and performance) and enforced in accordance with
the internal laws of the State of Connecticut applicable to agreements made and
to be performed wholly within such jurisdiction, without regard to the
principles of conflicts of law or where the parties are located at the time a
dispute arises.

          (i)     Arbitration.

                    (i) General. Executive and the Company specifically,
knowingly, and voluntarily agree that they shall use final and binding
arbitration to resolve any dispute (an “Arbitrable Dispute”) between Executive,
on the one hand, and the Company (or any affiliate of the Company), on the other
hand. This arbitration agreement applies to all matters arising out of or
related to this Agreement, any other agreement between Executive and the
Company, or Executive’s employment with the Company or the termination thereof,
including without limitation disputes about the validity, interpretation, or
effect of this Agreement, or alleged violations of it, any payments due
hereunder and all claims arising out of any alleged discrimination, harassment
or retaliation, including, but not limited to, those covered by Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, and the Americans With Disabilities Act or any other
federal, state or local law relating to discrimination in employment, provided,
however, that disputes under the Indemnification Agreement shall not be
arbitrable pursuant to this provision.

14

--------------------------------------------------------------------------------



                    (ii) Injunctive Relief. Notwithstanding anything to the
contrary contained herein, the Company and any affiliate of the Company (if
applicable) shall have the right to seek injunctive or other equitable relief
from a court of competent jurisdiction to enforce Section 5 of this Agreement.
For purposes of seeking enforcement of Section 5, the Company and Executive
hereby consent to the jurisdiction of any state or federal court sitting in the
County of Fairfield, State of Connecticut or in the City, County, and State of
New York.

                    (iii) The Arbitration. Any arbitration pursuant to this
Section 7(i) will take place in New York, New York, under the auspices of the
American Arbitration Association, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect, and before a panel of three arbitrators selected in accordance with
such rules. Judgment upon the award rendered by the arbitrators may be entered
in any state or federal court sitting in the County of Fairfield, State of
Connecticut or in the City, County, and State of New York.

                    (iv) Fees and Expenses. In any arbitration or action for
injunctive relief pursuant to this Agreement except as otherwise required by
law, each party shall be responsible for the fees and expenses of its own
attorneys and witnesses, and the fees and expenses of the arbitrators shall be
divided equally between the Company, on the one hand, and Executive, on the
other hand.

                    (v) Exclusive Forum. Except as permitted by Section 7(i)(ii)
hereof, arbitration in the manner described in this Section 7(i) shall be the
exclusive forum for any Arbitrable Dispute. Except as permitted by Section
7(i)(ii), should Executive or the Company attempt to resolve an Arbitrable
Dispute by any method other than arbitration pursuant to this Section 7(i), the
responding party shall be entitled to recover from the initiating party all
damages, expenses, and attorneys’ fees incurred as a result of that breach.

          (j)     Reimbursement of Reasonable Attorney’s Fees and Expenses in
Connection with Agreement. The Company shall pay or reimburse Executive for
reasonable attorneys’ fees and expenses incurred by Executive in connection with
the drafting and negotiating of this Agreement, provided that the Company’s
total obligation pursuant to this Section 7(j) shall not exceed $15,000. It is
agreed that the payment or reimbursement of such fees shall be considered a
working condition fringe benefit.

          (k)     Section 409A of the Code. The Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under Section
409A of the Code. To the extent applicable, this Agreement is intended to comply
with the provisions of Section 409A and the regulations thereunder and shall be
interpreted accordingly. The parties agree that in the event Executive or the
Company reasonably determines that the terms hereof would result in Executive
being subject to tax under Section 409A of the Code, Executive and the Company
shall negotiate in good faith to amend this Agreement to the extent necessary to
prevent the assessment of any such tax, including by delaying the payment dates
of any amounts hereunder (with interest at the applicable federal rate under
Section 1274 of the Code to the extent permissible under Section 409A).

15

--------------------------------------------------------------------------------



          (l)     Entire Agreement. This Agreement (including the plans and
agreements referenced in Section 3), together with the terms of any equity grant
awarded to Executive prior to the date hereof, contains the entire agreement and
understanding between the parties hereto in respect of Executive’s employment
and supersedes, cancels and annuls any prior or contemporaneous written or oral
agreements, understandings, commitments and practices between them respecting
Executive’s employment, including but not limited to the Employment Agreement
between Executive and the Company dated as of June 5, 2006 and the amendments
thereto.

          (m)     Amendment. This Agreement may be amended only by a writing
which makes express reference to this Agreement as the subject of such amendment
and which is signed by Executive and, on behalf of the Company, by its duly
authorized officer.

          (n)     Severability. If any provision of this Agreement or the
application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction or arbitration panel to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law. If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties hereto agree that the
court or arbitration panel making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. The parties hereto recognize that if, in any
judicial or arbitral proceeding, a court or arbitration panel shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced. In the event that any court or arbitration
panel determines that the time period or the area, or both, are unreasonable and
that any of the covenants is to that extent invalid or unenforceable, the
parties hereto agree that such covenants will remain in full force and effect,
first, for the greatest time period, and second, in the greatest geographical
area that would not render them unenforceable.

          (o)     Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against the Company or Executive. As used herein, the words “day” or
“days” shall mean a calendar day or days.

16

--------------------------------------------------------------------------------



          (p)     Nonwaiver. Neither any course of dealing nor any failure or
neglect of either party hereto in any instance to exercise any right, power or
privilege hereunder or under law shall constitute a waiver of any other right,
power or privilege or of the same right, power or privilege in any other
instance. All waivers by either party hereto must be contained in a written
instrument signed by the party to be charged and, in the case of the Company, by
its duly authorized officer.

          (q)     Notices. Any notice required or permitted hereunder shall be
in writing and shall be sufficiently given if personally delivered or if sent by
registered or certified mail, postage prepaid, with return receipt requested,
addressed: (i) in the case of the Company, to United Rentals, Inc., Five
Greenwich Office Park, Greenwich, Connecticut 06831, attn: General Counsel; and
(ii) in the case of Executive, to Executive’s last known address as reflected in
the Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered, on the date following delivery to an overnight
delivery service for next day delivery prior to such service’s deadline for such
delivery, or on the date that is three days after the date of mailing if sent by
registered or certified mail.

          (r)     Survival. Cessation or termination of Executive’s employment
with the Company shall not result in termination of this Agreement, the RSU
Agreement, or the Indemnification Agreement. The respective obligations of
Executive and the Company as provided in the RSU Agreement, the Indemnification
Agreement, and Sections 4, 5, 6 and 7 of this Agreement shall survive cessation
or termination of Executive’s employment hereunder.

          (s)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument. Signatures delivered
by facsimile shall be effective for all purposes.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed on its behalf by an officer thereunto duly authorized and Executive has
duly executed this Agreement, all as of the date and year first written above.

 

 

 

 

UNITED RENTALS, INC.

 

EXECUTIVE:

 

 

 

 

By:

/s/ Jenne K. Britell

 

/s/ Michael J. Kneeland

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Name: Jenne K. Britell

 

Michael J. Kneeland

 

Title: Chairman of the Board of Directors

 

 

17

--------------------------------------------------------------------------------



EXHIBIT A

[FORM OF RESTRICTED STOCK UNIT AGREEMENT]

--------------------------------------------------------------------------------